 1
 2
 3
 4
 5
 6
 7
 8
 9
10
11
12
13
14
                          UNITED STATES DISTRICT COURT
15                   FOR THE EASTERN DISTRICT OF CALIFORNIA
16                               FRESNO DIVISION
17 Jesus Chavez Andrade,                    Case No. 1:18-cv-00913-JDP
18
              Plaintiff,                    STIPULATION AND ORDER FOR THE
19                                          AWARD OF ATTORNEY FEES UNDER
20                   v.                     THE EQUAL ACCESS TO JUSTICE ACT
                                            (EAJA)
21 Andrew Saul, Commissioner of             28 U.S.C. § 2412(d)
22 Social Security,
23              Defendant.
24
          TO THE HONORABLE JEREMY D. PETERSON, MAGISTRATE JUDGE OF
25
     THE UNITED STATES DISTRICT COURT:
26
          The Parties through their undersigned counsel, subject to the Court’s approval,
27
     stipulate that Plaintiff be awarded attorney fees in the amount of SEVEN THOUSAND
28
 1 FOUR HUNDRED AND FIFTY-FOUR DOLLARS AND 73/100, ($7,454.73), under
 2 the Equal Access to Justice Act (EAJA), 28 U.S.C. § 2412(d). This amount represents
 3 compensation for all legal services rendered on behalf of Plaintiff by counsel in
 4 connection with this civil action, in accordance with 28 U.S.C. § 2412(d).
 5         After the Court issues an order for EAJA fees to Plaintiff, the government will
 6
     consider the matter of Plaintiff’s assignment of EAJA fees to counsel. Pursuant to
 7
     Astrue v. Ratliff, 560 U.S. 586, 598, 130 S.Ct. 2521, 177 L.Ed.2d 91 (2010), the ability
 8
     to honor the assignment will depend on whether the fees are subject to any offset
 9
     allowed under the United States Department of the Treasury’s Offset Program. After
10
     the order for EAJA fees is entered, the government will determine whether they are
11
     subject to any offset.
12
           Fees shall be made payable to Plaintiff, but if the Department of the Treasury
13
     determines that Plaintiff does not owe a federal debt, then the government shall cause
14
15 the payment of fees, expenses and costs to be made directly to counsel, pursuant to the
16 assignment executed by Plaintiff. Any payments made shall be delivered to Plaintiff’s
17 counsel, Jonathan O. Peña.
18         This stipulation constitutes a compromise settlement of Plaintiff’s request for
19 EAJA fees and does not constitute an admission of liability on the part of Defendant
20 under the EAJA. Payment SEVEN THOUSAND FOUR HUNDRED AND FIFTY-
21 FOUR DOLLARS AND 73/100, ($7,454.73), in EAJA attorney fees shall constitute a
22 complete release from, and bar to, any and all claims that Plaintiff and Plaintiff’s
23 attorney, Jonathan O. Peña, may have relating to EAJA attorney fees in connection with
24 this action.
25        This award is without prejudice to the rights of Plaintiff’s attorney to seek Social
26
     Security Act attorney fees under 42 U.S.C. § 406(b), subject to the savings clause
27
     provisions of the EAJA.
28
                                                -2-
 1                                Respectfully submitted,
 2
 3 Dated: September 23, 2019            /s/ Jonathan O. Peña
 4                                JONATHAN O. PEÑA
                                  Attorney for Plaintiff
 5
 6 Dated: September 27, 2019      McGREGOR W. SCOTT
 7                                United States Attorney
                                  DEBORAH LEE STACHEL
 8                                Regional Chief Counsel, Region IX
 9                                Social Security Administration
10                             By: _*_Marcelo N. Illarmo
11                                Marcelo N. Illarmo
                                  Special Assistant U.S. Attorney
12                                Attorneys for Defendant
13                                (*Permission to use electronic signature
                                  obtained via email on September 27, 2019)
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                      -3-
 1
     IT IS SO ORDERED.
 2
 3 Dated:    October 9, 2019
                               UNITED STATES MAGISTRATE JUDGE
 4
 5
 6
 7 No. 204
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                               -4-
